                        UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Drew Michael Kessler,                                    Chapter         13

          Debtor 1
                                                         Case No.        1:18−bk−05072−HWV


                                                     Order


  IT IS ORDERED that the case is hereby dismissed as to Debtor 1 for failure to comply with Order dated
December 4, 2018.

   Notwithstanding the dismissal of this case, the court retains jurisdiction over timely requests for payment
of compensation pursuant to LR 2016−2(h).


Dated: April 15, 2019                                   By the Court,




                                                        Honorable Henry W. Van Eck
                                                        United States Bankruptcy Judge
                                                        By: KADavis, Deputy Clerk

ordsmiss (05/18)




     Case 1:18-bk-05072-HWV          Doc 23 Filed 04/15/19 Entered 04/15/19 13:51:20                  Desc
                                     Order Dismissing Page 1 of 1
